Citation Nr: 1703831	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).

3.  Entitlement to service connection for residuals of a head injury, to include concussion and contusion.

4.  Entitlement to service connection for a bilateral eye disability, to include episcleritis.

5.  Entitlement to service connection for a dental disability, to include periodontal gum disease, claimed as due to dental trauma, for purposes of compensation.

6.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and plantar fasciitis.

7.  Entitlement to service connection for a low back disability. 

8.  Entitlement to service connection for a right knee disability, to include patellofemoral syndrome, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for a left knee disability, to include patellofemoral syndrome and degenerative joint disease, claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for a right ankle disability, to include strain, claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for a left ankle disability, to include strain, claimed as due to an undiagnosed illness.

12.  Entitlement to service connection for a right shoulder disability, to include strain, claimed as due to an undiagnosed illness.

13.  Entitlement to service connection for a left shoulder disability, to include strain, claimed as due to an undiagnosed illness.

14.  Entitlement to service connection for a right hamstring disability, claimed as due to an undiagnosed illness.

15.  Entitlement to service connection for hypertension.
  
16.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

17.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

18.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.

19.  Entitlement to service connection for memory loss, claimed as due to an undiagnosed illness.

20.  Entitlement to service connection for a sleep disorder, claimed as due to an undiagnosed illness.

21.  Entitlement to service connection for insomnia, claimed as due to an undiagnosed illness.

22.  Entitlement to an initial rating greater than 30 percent for bilateral hearing loss.

23.  Entitlement to an initial rating greater than 10 percent for tinnitus.

24.  Entitlement to an initial rating greater than 20 percent for fibromyalgia.

25.  Entitlement to a compensable initial rating for residuals of fractured nose.

26.  Entitlement to an initial rating greater than 10 percent for irritable bowel syndrome (IBS).

27.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had honorable active service from June 25, 1980 to August 16, 2001 and active service under conditions other than honorable from August 17, 2001 to November 15, 2006.  The Veteran had service in Southwest Asia during his honorable period of service, from July 1990 to June 1991.  In August 2007, the Department of Veterans Affairs (VA) determined that the Veteran's November 2006 bad conduct discharge constituted a bar to his entitlement to all VA disability compensation based on his period of active service from August 17, 2001 to November 15, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2014 Board decision, the Board denied entitlement to 20 of the issues listed above.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Secretary of VA filed a Unilateral Motion for Remand, which requested that the Court vacate the January 2014 Board decision as to the denial of all 20 issues and remand the issues to the Board.  The Court granted the Motion in a September 2014 Order.  

In accordance with the Court's September 2014 Order, the Board remanded the 20 issues for further development, in February 2015.  The Board also remanded the claim for service connection of residuals of a fractured nose, in February 2015, for issuance of a statement of the case.  While on remand, the statement of the case was issued and the Veteran perfected his appeal with respect to service connection for residuals of a fractured nose.

The remaining issues were previously before the Board in January 2014 and were remanded for further development.     

As discussed in the Board's January 2014 decision, the Veteran requested a hearing in his April 2009 substantive appeal form, but indicated in September 2011 that he wished to withdraw that request.  In subsequent April 2012 and May 2012 statements, however, the Veteran expressed a desire to appear at a Board hearing via videoconference.  The Veteran was scheduled for a videoconference hearing in February 2013, but he failed to appear despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

With respect to the Veteran's dental claim, the Board observes that there are essentially two claims at issue - one for compensation purposes and another for outpatient dental treatment purposes.  In the AOJ's March 2016 supplemental statement of the case, the AOJ indicated that it would forward the Veteran's claim for outpatient dental treatment to the VA medical center.   Review of the file indicates that a decision from the VAMC has not yet been received, much less appealed.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes aspect of the claim.  

The issues of entitlement to service connection for hypertension; GERD; residuals of a head injury, to include concussion and contusion;  PTSD; an acquired psychiatric disorder other than PTSD; memory loss; insomnia; and a sleep disorder other than sleep apnea or chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had honorable active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not have an obstructive sleep apnea disability that was incurred in or is otherwise related to his military service.

3.  The Veteran does not have chronic fatigue syndrome that was incurred in or is otherwise related to his military service.

4.  The Veteran does not have a bilateral eye disability, to include episcleritis that was incurred in or is otherwise related to his military service.

5.  The Veteran does not have a dental disorder for which service-connected compensation is payable.

6.  Resolving all doubt in favor of the Veteran, his bilateral plantar fasciitis is aggravated by his service-connected fibromyalgia. 

7.  Resolving all doubt in favor of the Veteran, his current bilateral patellofemoral syndrome and left knee osteoarthritis, are related to service.

8.  The Veteran's current low back symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by low back pain that was incurred in or is otherwise related to honorable active military service.

9.  The Veteran's current right and left ankle symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by right ankle pain that was incurred in or is otherwise related to honorable active military service.

10.  The Veteran's current right and left shoulder symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by right shoulder pain that was incurred in or is otherwise related to honorable active military service.

11.  The Veteran's current right hamstring symptoms are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by right hamstring pain that was incurred in or is otherwise related to honorable active military service.

12.  The Veteran's fibromyalgia is manifested by symptomatology that is continuous or nearly continuous, and is refractory to treatment.

13.  Audiometric examinations correspond to no greater than a level VII hearing loss for the right ear and no greater than a level VI hearing loss for the left ear.

14.  The Veteran's recurrent tinnitus is perceived bilaterally; the 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.

15.  For the entire appeal period, the Veteran's fracture of the nose has not been manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

16.  Throughout the period of appellate review, the Veteran's irritable bowel syndrome is shown to have been productive of a disability picture more nearly approximating a moderate disability with alternating diarrhea and constipation, with frequent episodes of bowel discomfort and abdominal distress but not more or less constant abdominal distress.

17.  The evidence does not support a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Entitlement to service connection for chronic fatigue syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Entitlement to service connection for a bilateral eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  Entitlement to service connection for compensation for a dental disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2015).

5.  Resolving all doubt in favor of the Veteran, the Veteran's bilateral plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  Resolving all doubt in favor of the Veteran, his right knee patellofemoral syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  Resolving all doubt in favor of the Veteran, his left knee patellofemoral syndrome and left knee osteoarthritis, were incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  The Veteran's low back symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

9.  The Veteran's right ankle symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

10.  The Veteran's left ankle symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

11.  The Veteran's right shoulder symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

12.  The Veteran's left shoulder symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

13.  The Veteran's right hamstring symptoms were not incurred in and are not otherwise related to active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

14.  The criteria for an initial rating of 40 percent, but no more, for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).

15.  The criteria for an initial rating greater than 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.71a, DC 8850-5025 (2015).

16.  The claim for an initial rating greater than 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.87, DC 6260 (2015).

17.  For the entire appeal period, the criteria for a compensable evaluation for fracture of the nose not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107  (West 2014); 38 C.F.R. §§ 4.1 , 4.7, 4.97, Diagnostic Code 6502 (2015).

18.  The criteria for an initial rating in excess of 10 percent, for irritable bowel syndrome are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, DC 7319 (2015).

19.  The criteria for a TDIU are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As an initial matter, the Board remanded these issues in February 2015, in pertinent part, so that the Veteran's complete service treatment records could be associated with the file.  Such request was made in March 2015 to the Records Management Center, as well as to the appropriate Department of Defense contact.  Negative responses were received from the Records Management Center as well as the Department of Defense and the Veteran was informed of the same in letters dated in November 2007, January 2008, December 2008, February 2009, February 2014, and August 2015.  As discussed in the prior Board decision in January 2014, requests for the records were also made to the National Personnel Records Center as well as the medical facilities at Fort Bragg, North Carolina, where the Veteran was stationed and his records maintained at the time of his separation from service, but no records were received.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board finds that the AOJ substantially complied with the February 2015 remand in its attempts to obtain any outstanding service treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Further, in a September 2015 statement, the Veteran indicated that had been treated at the Fayetteville, North Carolina VA medical center.  A review of the Virtual VA file reveals that all outstanding VA treatment records dated through March 2016 were requested and associated with the file.  

Additional findings regarding development in this case will also be addressed below.

      II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Bilateral Knees 
      
The Veteran has filed claims for service connection for disorders of the knees that he contends are related to service activities, including parachute jumps and training runs while wearing a heavy backpack. 

As an initial matter, the Board notes that the Veteran has current disabilities for each knee.  In this regard, he has patellofemoral syndrome in both knees as well as degenerative joint disease in the left knee.  See November 2015 VA examination report.  Thus, the requirement for a current disability is met. 

Next, an in-service incident is shown as the Veteran has competently and credibly reported that completed parachute jumps in service. 

With respect to the final requirement - a nexus between the disorder and service - the Board finds that the evidence is at least in equipoise.  In this regard, a March 2011 VA opinion was against the claim.  Subsequently, the Veteran was provided with a new VA examination in November 2015 and that VA examiner opined that the Veteran's knee disabilities are at least as likely as not related to jumping out of planes in service.  

The Board has no reason not to accept the evidence in favor of the claim.  As the evidence is at least in equipoise, the Board resolves all doubt and finds that the Veteran is entitled to service connection for his left and right knee disabilities. 

	Bilateral Feet

The Veteran has filed claims for service connection for disorders of the feet that he contends are related to service, including jumping out of planes in service.  Alternatively, he contends that his pes planus preexisted service and was aggravated by service.  The evidence of record, also raises the possibility of entitlement to service connection for bilateral plantar fasciitis on a secondary basis. 

As an initial matter, the Board notes that the Veteran has current disabilities of pes planus and plantar fasciitis in both feet.  See March 2011 VA examination report and October 2013 VA treatment record.  Thus, the requirement for a current disability is met. 

Next, although the Veteran has offered competent and credible reports of an in-service incident including that he did numerous parachute jumps out of planes and helicopters in service, unfortunately there is no positive nexus opinion of record relating either of the current foot disabilities to the experiences in service.  

Regarding pes planus, the Board acknowledges the Veteran's contention that he entered service with pes planus and that it was worsened by service.  See November 2008 statement.  However, a review of the May 1980 service entrance examination shows that his feet were normal on service entry.  There is no evidence of record to support the Veteran's contention that he had a preexisting pes planus disability that was made worse by service.  Moreover, the March 2011 VA examiner found that the Veteran's pes planus was due to his genetic disposition and age, and not service.  No further VA opinion is necessary in light of the adequate March 2011 VA examination report regarding pes planus.  Further, as explained below, the Board is herein granting the claim for service connection of the bilateral feet with respect to the plantar fasciitis disability. 

Regarding the Veteran's plantar fasciitis, there is a positive opinion of record relating the Veteran's current plantar fasciitis to his service-connected fibromyalgia.  Specifically, an October 2013 VA treatment record noted that the Veteran's fibromyalgia is exacerbating the Veteran's bilateral plantar fasciitis.  The Board has no reason not to accept the evidence in favor of the claim.  As the Veteran's plantar fasciitis is a separate disability and not merely a manifestation of the fibromyalgia, the Board finds that a grant of service connection for the plantar fasciitis does not amount to pyramiding. 

For these reasons, the Board resolves all doubt and finds that the Veteran is entitled to service connection for his bilateral plantar fasciitis on a secondary basis. 

      Sleep Apnea and Chronic Fatigue Syndrome

As to the Veteran's sleep problems, he has filed claims for service connection for sleep apnea, chronic fatigue syndrome, insomnia, and a sleep disorder (other than the aforementioned disorders).  As an initial matter, insomnia and other sleep difficulties have been attributed to the Veteran's diagnosed psychiatric disorder.  Thus, the insomnia and sleep disorder claims are intertwined with the claims for the acquired psychiatric disorders and are addressed in the remand below. 

Regarding the specific claims for service connection of sleep apnea and chronic fatigue syndrome, the record does not indicate that the Veteran has these diagnoses. 

Regarding sleep apnea, although treatment records indicated sleep apnea was suspected, a June 2009 sleep study was inconsistent with sleep apnea.  The Board affords significant probative weight to the finding of the June 2009 sleep study results as the medical professional who interpreted the sleep study results is specifically trained on how to diagnose sleep apnea.  Based on objective examination and evaluation the medical professional concluded that there was no current sleep apnea disability to diagnose.  

Regarding chronic fatigue syndrome, the claim was remanded by the Board in January 2014 as the evidence of record appeared to be contradictory.  In this regard, VA treatment records indicated a current diagnosis of chronic fatigue syndrome, but a March 2011 VA examination report was unclear as to the existence of a current diagnosis.  On remand, a VA examination and opinion was obtained in November 2015.  Following review of the claims file and consideration of the Veteran's statements, the November 2015 VA examiner found that the Veteran did not have, and had never had, chronic fatigue syndrome.  The examiner explained that the Veteran did not meet six out of 10 of the criteria for establishing chronic fatigue syndrome.  The examiner also found it significant that the Veteran's daily activities had not been reduced by at least 50 percent.  The examiner attributed the Veteran's day time fatigue to his psychiatric disorder or fibromyalgia.  

As no current sleep apnea disability or chronic fatigue syndrome has been shown throughout the pendency of the claim, the claims must be denied.  These are not situations in which the Veteran had a disability that resolved during the pendency of the claim, but rather, a situation in which the medical evidence establishes that the Veteran never had sleep apnea or chronic fatigue syndrome, even though such disorders may have been suspected at one time.

In reaching these conclusions, the Board has considered the Veteran's report that he was diagnosed with sleep apnea in service following a sleep study in 1998 as well as his wife's statement made to treatment providers that she observed him stop breathing while sleeping.  The Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran and his wife are competent to report their personal observations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran and his wife are not competent, however, to diagnose sleep apnea disability or chronic fatigue syndrome based on observed physical symptoms, given the medical complexity of such diagnoses.  See id (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, the Veteran and his wife may believe that he has diagnoses of sleep apnea and/or chronic fatigue syndrome but the evidence does not support such findings.  

As there is no competent medical evidence of a sleep apnea disability or chronic fatigue syndrome at any point during the period on appeal and no indication that the Veteran is competent to render an opinion diagnosing a sleep apnea disability or chronic fatigue syndrome, the Board concludes that the preponderance of the evidence is against granting service connection for these claims.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

	Bilateral Eye Disability

The Veteran contends that he has a bilateral eye disability as a result of his military service.  Specifically, he contends that he injured his eyes as a result of either trauma to the eyes from hitting low hanging branches during parachute jumps or after chemicals were sprayed in his eyes while working in the motor pool.  He was diagnosed with episcleritis in service.  He contends that the disorder became chronic in 1997 when he had to start using eye drops all the time to keep his eyes from being red and hurting.  He reported that he still uses eye drops to ease eye pain and redness.  See November 2008 statement. 

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current bilateral eye disability as defined by VA regulations.

The Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In this case, the Veteran has been diagnosed with refractive error, specifically presbyopia, and dry eyes.  See May 2011 VA examination report.  Presbyopia is a congenital or developmental condition for which service connection cannot be granted.  In addition, the Veteran has not asserted, nor does the evidence of record otherwise indicate any superimposed disability incurred in service as a result of the Veteran's presbyopia.  In that regard, the Board has considered the Veteran's contentions that he injured his eyes in service; however, the May 2011 VA examiner considered these contentions and concluded that the Veteran's presbyopia was age-related and that his dry eye and presbyopia were unrelated to his in-service diagnosis of episcleritis.  

The May 2011 VA examiner explained that the diagnosis of episcleritis in service was in the left eye but that the present presbyopia is in both eyes.  The examiner noted that there was no current diagnosis of episcleritis in the each eye and that there was no indication that the Veteran's present dry eyes and presbyopia in the OS had any connection to the episcleritis, or its treatment, in the each eye.  Rather, the examiner found that the Veteran's current disabilities were age related and that there is no eye condition that is a cause for visual impairment or disability.  Thus, the most competent evidence of record is negative for a superimposed disability.

The Board has considered the Veteran's contentions that his bilateral eye problems are the result of his military service and that he has used eye drops since service.  As discussed above, while the Veteran is competent to report observed symptoms, such as dry eyes, red eyes, and eye pain, he is not necessarily competent to diagnose the cause of such symptoms.  This is particularly the case involving complex diagnoses such as refractive error of the eye or similar diagnosis.  While his bilateral eye symptoms may have first manifested during his military service, the May 2011 VA examiner specifically concluded that the symptoms were due to refractive error, for which service connection is not warranted in the absence of superimposed disability.  Given the complex nature of determining the nature and etiology of an eye disability, the Board finds that the medical findings and conclusions of the May 2011 VA examiner to be far more competent and probative than the Veteran's assertions that his bilateral eye problems were due to his military service.

As there is no evidence of a superimposed disability on the congenital eye disorder, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

      Dental Disorder

The Veteran also seeks compensation for a dental disorder.  The Veteran contends that he received treatment to replace multiple teeth during service.  He also contends that he has experienced ongoing problems with these replaced teeth.

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment was referred to the VA medical center by the AOJ following the January 2014 remand.  As such, the Board will only address whether the Veteran is entitled to service connection for VA compensation purposes.

The Veteran contends that he developed a dental disorder during his active duty service that required the replacement of multiple teeth.  As discussed above, the Veteran's service treatment records have been found to be unavailable by the NPRC, RMC and service department, and the available records do not indicate treatment for dental problems.  

As noted above, during a July 2008 Gulf War registry examination, the examiner noted that the Veteran had some crowns and fillings noted in his teeth.  Neither this record nor any other medical records indicate loss of or trauma to the mandible, maxilla, or other bones of the face.  

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The Veteran contends only that he had to have several teeth replaced in service and there are no lay or medical statements or evidence to suggest that such replacements were necessitated by trauma.  The Veteran has never at any time alleged incurring an injury to the mandible or maxilla.  In other words, none of the DCs, 9900 through 9916, apply in this case.

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes only.

As noted above, replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  Again, as a decision has not been made by the VAMC with respect to outpatient treatment, the Board will not take jurisdiction over that portion of the claim at this time. 

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).
 
      Low Back, Bilateral Ankles, Bilateral Shoulders, Right Hamstring

In the present case, the Veteran has contended that he suffers from multiple disabilities that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations during the Persian Gulf War.

With regard to such claims, the Persian Gulf War Veterans' Benefits Act, authorizes VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 defines qualifying Gulf War service and denotes a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2015); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  None of the enumerated diseases are at issue in this case.  

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation specifically requires some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2015); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to his case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

In the present case, the Veteran claims that he has problems with his low back, bilateral ankles, bilateral shoulders, and right hamstring due to his service in the Persian Gulf.  

The Board has considered that muscle pain and joint pain are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(4) and (5); 38 C.F.R. § 3.317(b)(4) and (5).  However, in the present case, the Veteran's orthopedic complaints have been attributed to specific diagnoses.  As discussed above, service connection is granted herein for the Veteran's bilateral foot and knee complaints as they were attributed to specific diagnoses and it is at least as likely as not that those specific disorders are related to service.  Further, the Veteran's back, ankle, shoulder and hamstring complaints have also been attributed to a specific diagnosis - fibromyalgia.  

In this regard, the March 2011 VA examination report specifically noted that the above complaints were due to fibromyalgia.  Additionally, in November 2015, the VA examiner confirmed that the Veteran's back, ankle, shoulder, and hamstring complaints were due to fibromyalgia, a known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  As these orthopedic complaints have been attributed to a specific diagnosis, the associated disorders are not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for the Veteran's low back, bilateral ankles, bilateral shoulder, and/or right hamstring claims.

As to otherwise granting entitlement to service connection on a direct basis, the Board finds the March 2011 and November 2015 VA examiners' opinions to be of significant probative value.  As to each of the above disabilities, the examiners concluded that they were associated with the Veteran's service-connected fibromyalgia.  The VA treatment records and VA examination reports do not indicate that the Veteran has diagnoses of low back, bilateral ankles, bilateral shoulder, and/or right hamstring disorders other than symptoms associated with fibromyalgia.

As will be discussed in greater detail below, the ankle, shoulder, back, and hamstring symptoms are contemplated in the 40 percent rating for fibromyalgia.  As such, to separately service connect the associated ankle, shoulder, back, and hamstring symptoms would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015) (the evaluation of the same disability or manifestation under various diagnoses is to be avoided).  

The Board acknowledges that the Veteran was diagnosed with a low back strain, bilateral ankle strain, and right hamstring strain during service.  See service treatment records dated in March 1990 (back strain) and May 1992 (twisted right ankle and muscle strain), and August 2000 (hamstring strain).  The Board has also considered that the Veteran was treated for left shoulder pain following a parachute jump in service, in August 1998.  However, the March 2011 VA examiner concluded that these in-service problems were acute incidents and did not represent chronic disabilities, as demonstrated by the absence of a continuity of complaints and the current examination finding no evidence of disability.  The November 2015 VA examiner confirmed that the Veteran does not currently have, and has never had, a diagnosis of a chronic low back disorder, ankle disorder, shoulder disorder, or hamstring disorder.  

The Board finds that the March 2011 and November 2015 VA medical opinions of record included complete rationales and are consistent with the evidence of record, including March 2008 X-rays of the spine and shoulders that were normal and March 2011 X-ray of the ankles that was normal.  As such, the Board places a high probative value on the medical opinions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

The Board has considered that the Veteran reported low back pain onset in the early 1980s after a bad parachute jump and that at the time of the March 2011 VA examination, he reported that he experienced low back pain every day with bending.  The Board has also considered the Veteran's report that he experienced bilateral shoulder problems as a result of lifting rucksacks.  The Board has also considered the Veteran's statement that his claimed right hamstring disorder is a result of a bad parachute landing in service.  However, as no current disabilities of the left shoulder, back, or right hamstring have been diagnosed, the claims for shoulder and back disorders may not be granted.   

In summary, the claims for low back, bilateral ankles, bilateral shoulder, and/or right hamstring disorders must fail as the evidence shows that these complaints are actually symptoms associated with the service-connected fibromyalgia, and not separate disabilities for which service connection may be granted.  Further, the claimed symptoms do not meet the requirements for service connection of an undiagnosed illness or unexplainable multisymptom illness as they have been attributed to the specific diagnosis of fibromyalgia.  Accordingly, the Board finds that the preponderance of the evidence is against service connection for diagnosed or undiagnosed disabilities of the low back, bilateral ankles, bilateral shoulders, or right hamstring, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

	Fibromyalgia

The Veteran's fibromyalgia currently is rated under 38 C.F.R. § 4.71a, DC 8850-5025.  DC 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule and DC 5025 is the rating code for fibromyalgia.  The Veteran claims the rating does not accurately depict the severity of his current condition.

DC 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to DC 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Under DC 5025, a 10 percent rating is appropriate for symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.

The AOJ assigned a 10 percent disability rating for the Veteran's service-connected fibromyalgia.  However, in the Board's January 2014 decision, the Board found that the Veteran was entitled to a 20 percent disability rating, but no higher.  The Board based the increased rating on a finding that the Veteran's fibromyalgia has been manifested by symptoms constant or near-constant in nature, but that his symptoms were not refractory to treatment.  Such a finding was based upon the March 2011 VA examination report indicating the same.  In addition, March 2011 VA examination report noted that the Veteran's problems were precipitated or aggravated by emotional stress and overexertion.  

Since the February 2015 remand, the Veteran underwent another VA examination in November 2015.  At that time, the Veteran continued to report that he was in constant pain and that the pain was no better even when his medication was increased.  The November 2015 VA examiner concluded that the Veteran's pain was refractory to treatment.  

VA treatment records obtained as a result of the February 2015 remand also show that the Veteran was in constant pain, regardless of medication use, for the entire period on appeal. 

After a review of all the evidence, lay and medical, the Board maintains that the Veteran's fibromyalgia disability is manifested by symptomatology more nearly approximating that required for the 40 percent schedular rating under DC 5025 but no higher.  See 38 C.F.R. § 4.7 (2015).  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

The Veteran's fibromyalgia has been attributed to problems in the low back, bilateral ankles, bilateral shoulders, and right hamstring, as well as possibly contributing to daytime sleepiness based on the medication taken to treat the pain.  

In order to warrant the next and highest disability rating under DC 5025 (40 percent), the Veteran must demonstrate constant or near constant widespread musculoskeletal pain and tender points that are refractory to therapy.  In this case, the evidence confirms that the Veteran suffers from widespread musculoskeletal pain and tender points, stiffness, fatigue, and weakness.  The evidence also indicates that these symptoms are present more than one-third of the time, as the Veteran has repeatedly stated that he experiences constant pain in his joints.  While the Board's review of the evidence in January 2014 did not find that the Veteran's symptoms are refractory to therapy, evidence received since the February 2015 remand, indicates that they are and have been refractory to therapy for the entire period on appeal.  

The Board acknowledges that the March 2011 VA examination report specifically noted the Veteran's report that his response to treatment, including prescribed pain medication, was good.  Other statements indicate that the medication causes day time drowsiness, but do not indicate that they were unsuccessful in remediating the Veteran's pain.  However, the November 2015 VA examiner found that the Veteran's symptoms are refractory to therapy.  The examiner's finding was based upon similar statements from the Veteran regarding his constant pain regardless of the amount of medication prescribed.  Viewing the remainder of the VA treatment records in light of the November 2015 VA examiner's finding, the Board now finds that the Veteran's multiple requests that his pain medication be increased were actually indications that his medication was ineffective because his symptoms were not relieved by the amount previously prescribed.  See VA treatment records dated in July 2010 and October 2011.  Accordingly, the Board finds that a rating of 40 percent under DC 5025 is warranted.  38 C.F.R. § 4.71a, DC 8850-5025.

The 40 percent rating is the maximum schedular rating under DC 5025.  The Board has considered whether the Veteran is entitled to a higher rating under another diagnostic code but finds that there are no other potentially applicable DCs by which a higher rating or separate ratings can be assigned.  

In this case, there is no evidence that the Veteran has displayed moderate or marked limitation of motion of the right or left ankle.  Thus, a separate evaluation under DC 5271 not warranted.  38 C.F.R. § 4.71a, DC 5271 (2015).  The Board further finds that the Veteran has not displayed limitation of motion of either arm to at least shoulder level.  Thus, a separate compensable evaluation under DC 5201 not warranted.  38 C.F.R. § 4.71a, DC 5201 (2015).  The Veteran also has not shown limitation of motion of the lumbosacral spine that would warrant a compensable rating.  38 C.F.R. § 4.71a, DCs 5235-5243, 5260, 5261 (2015).  As discussed above, the Board has herein granted service connection for the bilateral knee and feet claims as separate disabilities have been identified and found to be related to service or service-connected disability.  

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  For the time period on appeal, the Board finds no provision upon which to assign a rating greater than 40 percent for the Veteran's fibromyalgia.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119. 

      Hearing Loss

The Veteran alleges that the AOJ erroneously failed to assign him an initial rating greater than 30 percent for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Shortly after filing his claim for benefits, the Veteran was afforded a VA contract examination in February 2008.  At that time, the Veteran reported decreased hearing and ringing in the ears.  The results of the examination are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
50
40
LEFT
20
20
25
30
30

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 46 percent in the right ear and 58 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 35 for the right ear and 23.25 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VII for the right ear and VI for the left ear.  Such a degree of hearing loss warrants a 30 percent evaluation under Table VII.  

Following the February 2015 remand, the Veteran underwent another VA audiological examination in October 2015.  At that time, he reported that he was able to "hear pretty good, but it's getting worse."  The results of the examination are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
55
35
LEFT
15
35
30
40
30

Word discrimination scores were not available during the October 2015 VA examination.  The examiner explained that "[t]he use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive
problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate."  The Board appreciates the October 2015 VA examiner's explanation regarding the unavailability of the word recognition score and finds that the examination is adequate. 

Because the speech discrimination scores were unavailable, the Board applies Table VIA in 38 C.F.R. § 4.85, which assigns designations using pure tone threshold averages only.  Taking the total of the pure tone thresholds for the right ear (190) and dividing by five, the Veteran had a pure tone threshold average of 38 in the right ear.  Taking the total of the pure tone thresholds for the left ear (150) and dividing by five, the Veteran had a pure tone threshold average of 30 in the left ear.  Applying Table VIA, the Veteran had numeric designations of I  in each ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Board also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here for the entire period on appeal.  See 38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The Veteran has not contended that his bilateral hearing acuity has worsened since the last examination and, therefore, there is nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's bilateral hearing loss disability has ever reached a level greater than the current 30 percent rating since service connection was granted.  Staged ratings, therefore, are inapplicable here.  See Fenderson, 12 Vet. App. at 119.  Considering the results of the aforementioned examinations, entitlement to a rating in excess of 30 percent is denied for the entire period on appeal.

      Tinnitus

An April 2008 rating decision granted the Veteran service connection for bilateral tinnitus and assigned a 10 percent rating.  The Veteran claims that the 10 percent rating does not accurately depict the current level of his disability.    

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87 (2002)).  The regulation was again revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2015).

In this case, the Veteran filed his claim in January 2007 (although the Board notes that the Veteran did not specifically claim entitlement to service connection for tinnitus but a claim was inferred as a result of the findings of the February 2008 VA-contracted audio examination), which was after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  As such, the Veteran's claim for a compensable evaluation greater than 10 percent for his service-connected tinnitus must be denied.

As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	Residuals of a Fractured Nose

The Veteran is also seeking a compensable rating for fracture of the nose.  The AOJ rated this disability under the hyphenated Diagnostic Code 6599-6502.  In the assignment of Diagnostic Code numbers, hyphenated diagnostic codes may be used. See 38 C.F.R. § 4.27 (2015).  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With diseases, preference is to be given to the number assigned to the disease itself. If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  

Diagnostic Code 6502 pertains to traumatic deviation of the septum.  A 10 percent evaluation is assigned when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  No other evaluation for this disability is provided.  38 C.F.R. § 4.97 (2015).

At the November 2015 VA examination, the Veteran reported rhinitis and difficulty breathing through his nose.  On physical examination, no nasal polyps were noted.  Importantly, there was no partial or complete obstruction of one or both nostrils.  The diagnoses were residuals of nasal fracture and rhinitis.

VA treatment records showed that the Veteran reported nasal stuffiness.  See e.g. September 2011 VA treatment record.  A July 2011 VA treatment record noted that examination of the septum was normal.  

Based on the evidence, the Board finds that an initial compensable rating under Diagnostic Code 6502 for residuals of a nose fracture is not warranted as the objective evidence does not demonstrate 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  The November 2015 VA examination clearly found that there was no partial or complete obstruction of either nostril. 

The Board has also considered the applicability of other rating criteria.  Specifically, the Board has considered the Veteran's statements that he has rhinitis as a result of the nose fracture.  However, a higher rating is not available under Diagnostic Code 6522 for allergic or vasomotor rhinitis as the objective evidence does not demonstrate 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side, or nasal polyps.  Moreover, Diagnostic Code 6504, pertaining to loss of part of, or scars of, the nose, is not warranted as the VA examinations showed that the Veteran had did not have scarring or obvious disfigurement of the nose.  Additionally, the evidence does not indicate that the Veteran had residuals of an injury to the pharynx.  Thus, Diagnostic Code 6521, which pertains to injuries of the pharynx, is also inapplicable. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, here, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected fracture of the nose; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted. 

In conclusion, after reviewing the overall record, a compensable rating for the Veteran's service-connected fracture of the nose is not warranted.  As a preponderance of the evidence is against a compensable rating during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b).

      Irritable Bowel Syndrome

The Veteran is seeking a higher initial rating for his irritable bowel syndrome (IBS). The Veteran's IBS disability is rated under Diagnostic Code (DC) 8873-7319 of 38 C.F.R. § 4.114. 

The hyphenated code beginning with 8873- signals that the rating has been assigned by analogy on the basis of undiagnosed illnesses occurring in Persian Gulf veterans under 38 C.F.R. § 3.317 (2015).  See 38 C.F.R. §§ 4.20, 4.27; Copeland v. McDonald, 27 Vet. App. 333, 337 (2015); M21-1.IV.ii.2.D.4.g. 

Under DC 7319, a 30 percent disability rating is warranted for severe disability including diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent disability rating is warranted for moderate disability described as frequent episodes of bowel disturbance with abdominal distress.  Mild disability, described as disturbances of bowel function with occasional episodes of abdominal distress, is rated as noncompensable. 
 
When deciding these claims for increased disability ratings, the Board must particularly consider the credibility of a claimant's statements reporting symptoms of a "personal affliction," such as a veteran's statements that he or she had constipation.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009). 

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's IBS disability picture has more nearly approximated the rating criteria for a 30 disability rating, but not higher, throughout the entire appeal period. 

Specifically, the Veteran's outpatient treatment records indicate that the Veteran has experienced alternating constipation and diarrhea, with cramping, and that medications were not helping.  See e.g. VA outpatient treatment records dated in September 2013 and May 2014.  The Veteran's February 2014 written statement is also consistent with the reports to VA treatment providers regarding alternating constipation and diarrhea and that medications were not helping.  The Board also notes that in the February 2014 statement, the Veteran also reported that he had more or less constant abdominal distress.  
 
The Veteran was provided with a VA examination for his IBS in November 2015.  At that time, he reported that he experienced IBS attacks two to three times per month.  He also reported that he experienced cramping with bowel movements and bloating at times.  The VA examiner noted that continuous medication was required to control the Veteran's IBS. Regarding the severity of symptoms, the examiner noted that the Veteran had "frequent episodes" of bowel disturbance with abdominal distress.  Significantly, however, when given the opportunity to indicate that the Veteran had "more or less constant abdominal distress," the examiner did not select that level of severity.  The Board places a high probative value on the examiner's finding as the examiner is considered the Veteran's statements and reviewed the evidence of record.  Moreover, the VA treatment records are consistent with the examiner's findings.  See Nieves, supra.  

The VA treatment records indicate that while continuous medication is required to treat the Veteran's IBS, the Veteran routinely reported experiencing abdominal distress several times per month, but did not report that such distress occurred constantly.  Moreover, a March 2015 VA treatment record noted the Veteran's report that he had already had numerous colon, bowel and pain screenings and that he did not want any more consults on these issues.  Therefore, the Board finds that the available VA treatment records are complete.  

The Board acknowledges that in May 2014, the Veteran reported to his VA physician that his IBS was getting worse and that he had "diarrhea to constipation," which the Board interprets as alternating diarrhea and constipation.  However, the statements do not indicate that he experienced constant abdominal distress.  Rather, he has consistently reported that such abdominal distress occurs several times per month, not every day. 

The evidence is consistent with the currently assigned rating for moderate IBS symptoms with alternating diarrhea and constipation with frequent episodes of abdominal distress but not "more or less constant abdominal distress" at any time.  See 38 C.F.R. § 4.114 , DC 7319.  The Board has considered whether a staged rating is warranted but finds that it is not as severe symptoms have not been shown at any time.  

As a preponderance of the evidence is against a compensable rating during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  In this case, both of the VA examiners discussed the functional effects of the Veteran's service-connected tinnitus and hearing loss.  Therefore, the Board may proceed to determine whether an extraschedular rating is appropriate. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected fibromyalgia, hearing loss, and tinnitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss, tinnitus, IBS, fractured nose residuals, and fibromyalgia with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

With respect to the hearing loss, the Veteran reports difficulty hearing in certain situations.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, including hearing loss that is compounded by background or environmental noise.  Thus, the Board finds that the Veteran's struggle to hear verbal conversation and in other circumstances is a factor contemplated in the regulations and rating criteria as defined.  And, the Veteran's symptoms and functional loss present a disability picture that is considered in the current schedular rating criteria.

The Board also finds that the manifestations of the Veteran's tinnitus, including ringing in both of his ears, difficulty understanding speech, and ringing in his ears that keeps him awake, are contemplated by the schedular criteria.  In this regard, the Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  

With respect to claim for a higher initial rating for a fractured nose, the Board finds that the Veteran's symptoms are contemplated by the schedular criteria.  In reaching this conclusion, the Board acknowledges the Veteran's contention that he has rhinitis as a residual of the fractured nose.  Indeed, the Board has considered such rhinitis in the application of the rating code to the Veteran's nasal complaints. 

Regarding the claim for a higher rating for IBS, again the Board finds that the Veteran's symptoms are contemplated by the schedular criteria.  In this regard, the Veteran has complained of alternating diarrhea and constipation as well as abdominal distress, including bloating.  These factors are specifically enumerated in the rating criteria. 

With respect to fibromyalgia, the Veteran reports primarily constant or near constant pain in numerous joints and some muscles.  As discussed, these factors are fully contemplated in the Veteran's rating under DC 5025, to the extent that they are applicable to the Veteran's case.  The Board has resolved doubt in favor of the Veteran and finds that his symptoms are refractory to treatment and assigned the maximum schedular rating.  Moreover, although the Veteran reports that his medications cause sleepiness, the records indicate that the Veteran also has significant sleep troubles (including insomnia, nightmares, and difficulty falling and maintaining sleep) attributed to diagnosed psychiatric disorders.  Although one treatment record indicated that the Veteran's daytime sleepiness may be related to medications taken for fibromyalgia, the Board finds that such is contemplated in the schedular rating as the criteria reference the effects of medication, thereby expressing the expectation that a Veteran will take pain medication to combat widespread pain.  Thus, the Veteran's current schedular rating under DC 5025 is adequate to fully compensate him for his disability on appeal.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional eye or headache impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

In this case, the Veteran asserts that he is unable to work due to his service-connected disability(ies).  In this regard, in several statements, the Veteran reported that he could not work due to his various disabilities, which included service-connected disabilities as well as a few disabilities that have not yet been found to be service-connected.  See e.g. June 2011 statement.  The Board remanded the claim in January 2014 because it noted that the Veteran's combined disability rating could have changed based on the implementation of the Board's grant of service connection for residuals of a fractured nose and the increased rating claim for IBS that was remanded at that time. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for fibromyalgia, IBS, bilateral hearing loss, tinnitus, in addition to the claims for which the Board granted service connection herein - bilateral knees and feet.  While it is true that the AOJ's implementation of the grants of service connection may affect the Veteran's combined disability rating, the Board need not remand the issue again.  This case turns on whether the Veteran is unemployable.  The Board finds that he is not.  

The Board acknowledges that the Veteran's June 2011 statement indicates that he quit working, but the Board finds this statement is not credible as the remaining evidence does not indicate that he has been unemployed at any point during the pendency of the appeal.  Before and after the June 2011 statement, he consistently reported that he was working full time.  See e.g. July 2008 Gulf War registry examination and November 2015 VA examination reports.  Further, there is no indication that his employment as a truck driver is only "marginal" employment.  Consequently, there is no evidence demonstrating  that the Veteran is unable to secure and/or follow a substantially gainful occupation.  38 C.F.R. § 4.16. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  

Here, the Veteran has reported in written statements that he believes that he can no longer work due to his service-connected (as well as other non service-connected or not yet service-connected) disabilities.  Upon review of the evidence, however, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment and in fact, has worked full time throughout the pendency of the claim.  The Board finds that, while the Veteran may well have required an accommodation for his service-connected disability, including being allowed to nap during the day, he was still able to work full-time as a truck driver.  

Even if the Board finds that the Veteran's June 2011 statement is credible, the evidence dated subsequent to the statement confirms that the Veteran was able to work full time even if he did not actually want to.  See e.g. February 2014 statement indicating that he was working but that he did not believe he could continue to do so given the medications he was taking.  See also August 2015 VA outpatient treatment record and November 2015 VA examination report. 

None of the VA examiners or VA treatment providers have indicated that the Veteran is unemployable. 

Based on the foregoing, the Board finds that the Veteran has not been prevented from being able to obtain or maintain substantially gainful employment as a result of any of his service-connected disabilities.  In reaching such determination, the Board has considered the Veteran's statements and notes that he is competent to report symptoms that come to him through his senses (such as an inability to perform a particular task due to feeling tired, weak, or in pain.).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board places greater probative weight on the Veteran's other statements that he works full time as a truck driver. 

Based on the foregoing, the preponderance of the evidence shows that the Veteran's service-connected disabilities impose, at most, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For these reasons, a TDIU is denied.  The preponderance of the evidence is against this claim.  As such, the "benefit of the doubt" rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a bilateral eye disability, to include episcleritis, is denied.

Entitlement to service connection for a bilateral plantar fasciitis, is granted.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for right knee patellofemoral syndrome, is granted.

Entitlement to service connection for left knee patellofemoral syndrome and degenerative joint disease, is granted.

Entitlement to service connection for a right ankle disability, to include strain, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left ankle disability, to include strain, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a right shoulder disability, to include strain, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left shoulder disability, to include strain, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a right hamstring disability, claimed as due to an undiagnosed illness, is denied.

Entitlement to an initial rating greater than 30 percent for bilateral hearing loss is denied.

Entitlement to an initial rating greater than 10 percent for tinnitus is denied.

Entitlement to an initial compensable rating for residuals of a fractured nose is denied.

Entitlement to an initial rating greater than 10 percent for irritable bowel syndrome, is denied. 

Entitlement to an initial rating of 40 percent, but no higher, for fibromyalgia is granted, subject to the laws and regulations governing payment of monetary benefits.

TDIU is denied. 


REMAND

With respect to the remaining issues on appeal, further development is required. 

Regarding the claim for service connection for GERD, the Board remanded the issue in January 2014 for a VA opinion regarding a relationship to service.  The Veteran was provided with an examination in November 2015.  During that examination, he reported that he had experienced acid coming up into his throat, in the 1990's, during service and that he was given a liquid medication to treat the same.  The Board acknowledges that the Veteran's service treatment records are incomplete and that those that are available, including a June 2006 retirement examination, do not indicate complaints related to GERD.  However, as the Veteran complained about numerous other problems at the time of the retirement examination, the Board finds it reasonable that the Veteran may simply have forgotten to mention his experience in the 1990's.  Moreover, the Veteran's complete service records are unavailable and thus, the claim may not be denied on the basis that the Veteran did not experience GERD symptoms in service.  Further, the Veteran is competent to report symptoms such as feeling like acid came up into his throat and report that he was treated for the same with a liquid medication.  See Layno, supra.  Moreover, the November 2015 VA examiner appeared to base the negative opinion, in part, on inaccurate facts.  Specifically, the examiner noted that the Veteran was not diagnosed with GERD until 2013, but a review of the March 2008 VA examination report reveals that the Veteran was diagnosed with GERD at that time.  For all of these reasons, a remand is required for a VA addendum opinion to explain whether the Veteran's currently diagnosed GERD began in service, given his competent and credible reported experience in the 1990's.  See Stegall, supra.

Regarding the claim for service connection for hypertension, VA treatment records associated with the file since the Board's original denial of the claim in January 2014 indicate that the Veteran has a current diagnosis of hypertension.  See November 2015 VA treatment record.  This new information, combined with the June 1994 service dental record that noted elevated blood pressure, as well as a September 2009 VA emergency department record that indicates that the Veteran was "pre-hypertension," give rise to the need for a VA opinion to determine whether the Veteran's current hypertension is related to service.  

Regarding the claim for residuals of a head injury, in the discussion portion of the January 2014 remand, the Board noted that a VA examination was required with respect to this issue.  Unfortunately, the Board did not list the examination as a directive in the remand.  While on remand, the Veteran was provided with a VA examination for "headaches" in November 2015.  However, as the examiner did not discuss the Veteran's contention with respect to a head injury, it is unclear whether this examination was undertaken to address the issue.  It remains unclear what residuals the Veteran is claiming.  As the Board previously remanded the claim for a VA examination and no clear examination has been undertaken, the claim is remanded again for an examination. 

With respect to the claim for service connection for PTSD, since the January 2014 Board denial, VA treatment records added to the file, authored by a VA psychiatrist, list PTSD as an Axis I diagnosis.  However, the basis for the diagnosis remains unclear. The Board acknowledges that the Veteran's December 2008 stressor statement that he sent to VA in support of his claim, describes nightmares concerning the Gulf War but the VA treatment records do not indicate that the recent Axis I diagnosis of PTSD was made based upon service experiences.  Thus, it is not clear that the Veteran has a diagnosis of  "service-related" PTSD and the Board may not grant the claim without further inquiry.  As such, the Veteran should be afforded a new VA examination to address the etiology of his PTSD complaints.  Further, since the Board previously denied the claim in January 2014, the DSM-V has come into use and contains slightly different criteria for establishing PTSD than the DSM-IV.  Consideration should be given to the new criteria for PTSD in determining whether the Veteran has service-related PTSD. 

With respect to the claim for an acquired psychiatric disorder other than PTSD, the Board denied the claim in January 2014 because the service treatment records indicate that the Veteran's depression began during the period of service that was "other than honorable".  However, evidence added to the file since that time indicates that the Veteran's tinnitus may aggravate the Veteran's acquired psychiatric disorder(s).  In this regard, the October 2015 VA audiological examiner explained that "[t]innitus is closely related to mental health diagnoses, and exacerbation of one can increase the other."  For all of these reasons, a VA addendum opinion regarding the etiology of the Veteran's psychiatric disorder(s) is necessary, including whether he may have a psychiatric disorder that is aggravated by a service-connected disability even if his acquired psychiatric disorders are not caused by service.  

Moreover, as the Board is remanding the psychiatric claims as well as the head injury claim, the psychiatric examiner should indicate whether there is evidence of a traumatic brain injury that may be manifested by the Veteran's current acquired psychiatric disorder(s). 

The Veteran should be afforded the appropriate notice regarding service connection on a secondary basis. 

As explained above, the Veteran's claim for sleep apnea and chronic fatigue syndrome are denied as the evidence clarifies that the Veteran has not ever had those specific diagnoses.  However, his claims for insomnia and a sleep disorder, other than sleep apnea or chronic fatigue syndrome, remain on appeal.  VA treatment providers and VA examiners have indicated that the Veteran's sleep-related complaints are associated with the Veteran's acquired psychiatric disorder(s).  Thus, if it is determined that the Veteran has a service-connected acquired psychiatric disorder, and that he has a sleep disorder that is a separate disorder and more than merely a symptom or manifestation of the acquired psychiatric disorder, the sleep-related claims are intertwined with the acquired psychiatric disorder claims.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Similarly, the Veteran's memory loss has been attributed to his psychiatric disorder(s) and the claim is thus inextricably intertwined with the claims for the acquired psychiatric disorders. 

Any outstanding treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran the appropriate notice for secondary service connection for an acquired psychiatric disorder. 

2.  Obtain any outstanding treatment records, to include records from the Fayetteville, North Carolina VA medical center dated since March 2016. 

3.  Following the receipt of any evidence, afford the Veteran the appropriate VA examination to determine the nature and etiology of his claimed GERD disorder.

Is it at least as likely as not that the Veteran has GERD that is related to service?  Consider the Veteran's competent and credible lay statements regarding his experience of feeling acid come into his throat, in service, in the 1990's. 

Please provide a complete explanation for any opinion. 

4.  Following the receipt of any evidence, afford the Veteran the appropriate VA examination to determine the nature and etiology of his hypertension. 
 
Is it at least as likely as not that the Veteran has hypertension that is related to service?  Consider the VA treatment records dated in November 2015 that indicate a current diagnosis of hypertension, as well as the September 2009 treatment record that indicated treatment for "pre-hypertension". 

Please provide a complete explanation for any opinion. 

5.  Following the receipt of any evidence, afford the Veteran the appropriate VA examination to determine the nature and etiology of his claimed residuals of a head injury.  Following review of the file and all evidence of record, the examiner is asked to address the following: 

	a.  Identify all current residuals of a head injury. 

	b.  For each residual identified, is it at least as likely as not that the residual is related to service?  Consider that the Veteran is competent to report having fallen and/or hit his head in service even if such is not reflected in the available service treatment records.  Also consider that not all of the Veteran's service treatment records are available.  

Please provide a complete explanation for any opinion. 

6.  Following the receipt of any evidence, afford the Veteran the appropriate VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorders. 

	a.  Identify all of the Veteran's acquired psychiatric disorders.  As the Veteran contends that he suffered a head injury in service and now claims service connection for residuals of the same, indicate whether the Veteran experienced a traumatic brain injury in service. 

   b.  Address the fact that VA treatment records include PTSD as an Axis I diagnosis.  If it is determined that the Veteran does not have service-related PTSD, explain the basis for the opinion.

	c.  Address the Veteran's contention that he has experienced depression since service, prior to his experiences in the Gulf War.  Is it at least as likely as not that the Veteran has an acquired psychiatric disorder other than PTSD that is related to service?  If not, is it at least as likely as not that the Veteran has an acquired psychiatric disorder that is aggravated by a service-connected disability, including tinnitus?  Consider the October 2015 VA audiological examiner's opinion in answering this question. 

Please provide a complete explanation for any opinion. 

6.  Readjudicate the claims, including the claims for service connection for insomnia, a sleep disorder (other than sleep apnea and/or chronic fatigue syndrome), and memory loss.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


